PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Intel Corporation
Application No. 16/639,780
Filed: 18 Feb 2020
For: Time encoded data communication protocol, apparatus and method for generating and receiving a data signal
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition to withdraw the holding of abandonment filed November 4, 2021, and the petition to revive under 37 CFR 1.137(a) filed March 17, 2022. 

The petition to withdraw the holding of abandonment is dismissed.

The petition to revive under 37 CFR 1.137(a) is granted.

Petition to Withdraw Holding of Abandonment

The application became abandoned October 30, 2021, for failure to timely submit an inventor’s oath or declaration or substitute statement executed by or on behalf of each inventor not later than the date on which the issue fee was paid. On October 29, 2021, the issue fee was paid in response to the Notice of Allowance and Fee(s) Due mailed July 30, 2021. Also on October 29, 2021, inter alia, substitute statements under 37 CFR 1.64 were filed on behalf of inventors Igal Kushnir and Shahar Porat. However, an inventor’s oath or declaration or substitute statement by or on behalf of each joint inventor was not submitted. On November 4, 2021, a Notice of Abandonment was mailed, indicating that the substitute statements were signed by someone other than the applicant.

Petitioner asserts the substitute statements filed October 29, 2021 were not non-compliant because the person who signed them, Kenneth Nelson, is authorized to act on behalf of applicant Intel Corporation, listed his title on the substitute statements, and is a registered patent practitioner. Petitioner further asserts that an older substitute statement form was used which did not have a space to include the applicant name.

Petitioner’s argument has been considered, but is not persuasive. 37 CFR 1.64(a) states, in pertinent part, that an applicant under 37 CFR 1.46 may execute a substitute statement in lieu of an oath or declaration under § 1.63 if the inventor refuses to execute the oath or declaration or cannot be found. 37 CFR 1.64(b)(2) states, in pertinent part, that the substitute statement must identify the person executing the substitute statement.  MPEP § 604 states in pertinent part that where an assignee executes a substitute statement, the assignee must supply his/her residence and mailing address. If the assignee is a juristic entity, the residence and mailing address of the juristic entity should be used. Additionally, if the assignee is a juristic entity, the applicant name and the title of the person executing the substitute statement must be included.

The name of the applicant/assignee on the application data sheet (ADS) filed February 18, 2020 with the original application papers is Intel Corporation. The substitute statements filed October 29, 2021 for inventors Igal Kushnir and Shahar Porat list the person signing the substitute statement as Kenneth Nelson, Assistant Director, Intel Patent Group. This name is not the same as the name of the applicant of record, Intel Corporation. As such, the substitute statements were not signed on behalf of the applicant as required by 37 CFR 1.64(a). 

Further, whether or not the signer is actually empowered to act on behalf of the applicant is not at issue: if the substitute statement does not indicate it is being made by the “person” listed as the applicant in the ADS (i.e., the same jurisdictional entity), the substitute statement is not executed by the applicant in accordance with 37 CFR 1.64(a).

While it is unfortunate that the correct applicant name was not listed on the substitute statement, the substitute statements filed October 29, 2021 cannot be accepted because they were not executed by the applicant as required by 37 CFR 1.64(a).

37 CFR 1.135 states, in pertinent part:

(a) If an applicant of a patent application fails to reply within the time period provided under § 1.134 and § 1.136, the application will become abandoned unless an Office action indicates otherwise. 

(b) Prosecution of an application to save it from abandonment pursuant to paragraph (a) of this section must include such complete and proper reply as the condition of the application may require. The admission of, or refusal to admit, any amendment after final rejection or any amendment not responsive to the last action, or any related proceedings, will not operate to save the application from abandonment.

The Notice Requiring Inventor’s Oath or Declaration mailed July 30, 2021 stated that the inventor’s oath or declaration or substitute statement for each inventor must be filed not later than the date on which the issue fee is paid. As a proper inventor’s oath or declaration or substitute statement for each inventor was not timely filed, the application was properly held abandoned.

The petition is DISMISSED.
 

Petition Under 37 CFR 1.137(a).

A grantable petition pursuant to this section must be accompanied by:

(1) The reply required to the outstanding Office action or notice, unless previously filed;

(2) The petition fee as set forth in § 1.17(m);

(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of this section; and 

(4) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this section was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Receipt of the petition fee of $2,100 paid March 17, 2022 is acknowledged. An inventor’s oath or declaration signed by the two previously non-signing joint inventors, Igal Kushnir and Shahar Porat, was filed February 9, 2022. Lastly, the petition includes a proper statement of unintentional delay.

The petition is GRANTED.

The application is referred to the Office of Data Management for processing into a patent.

Telephone inquiries related to this decision should be directed to the undersigned at 571-272-3231.
/DOUGLAS I WOOD/Attorney Advisor, OPET